518 F.2d 554
75-2 USTC  P 9613
LIBERTY MACHINE WORKS, INC., Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 74-1901.
United States Court of Appeals,Eighth Circuit.
Submitted April 17, 1975.Decided July 24, 1975.

Appeal from the United States Tax Court.  Hon. William Goffe, Judge.
Urban C. Bergbauer, St. Louis, for appellant.
George G. Wolf, Atty., Tax Div., U. S. Dept. of Justice, Washington, D. C., for appellee.
Before JONES,* Senior Circuit Judge, HEANEY and BRIGHT, Circuit Judges.
PER CURIAM:


1
Liberty Machine Works, Inc. seeks review of an adverse decision of the Tax Court in which tax deductions were denied with respect to a profit-sharing plan for its salaried and clerical employees.  The facts which presented the issue and the reason for the determination by the Tax Court are set forth in its opinion.  62 T.C. 621.  The decision of the Tax Court is correct and its judgment is


2
Affirmed.



*
 The Honorable Warren L. Jones, United States Court of Appeals for the Fifth Circuit, sitting by designation